DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed June 20th, 2016.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-22, 26-31, and 35-36  are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0123318 A1 by Ek et al. (hereinafter “Ek”).
Regarding claim 1, Ek teaches a medical device for insertion into soft tissue (into soft tissue [0038]) having a front (distal) end and a rear (proximal) end, comprising: 
- a micro electrode (microelectrode [0038]); 
- a micro light source (optical fibers [0038]); 
- a stiffening element (matrix element [0038]) comprising one of: 

b) a material swellable in aqueous body fluid to form a transparent gel (matrix element [0014]); 
- a coat of a flexible, non-conducting, water insoluble, and non-water-degradable polymer material (matrix dissolution retardation coating [0075]: may be a collagen coating, which is a flexible, non-conducting, water insoluble, and non-water-degradable polymer material) on the stiffening element preventing or at least delaying contact between the electrode and soft tissue upon collapse or swelling of the stiffening element ([0038], [0074]-[0075]),
- a base disposed at the rear end of the device (base plate [0055]).
Ek does not explicitly teach the coat having a distal opening allowing light emitted from the light source to leave the device upon said collapse or dissolution or swelling. However, the collagen coat is degradable in an aqueous environment ([0075]). Therefore, the coat will eventually, in time, form openings all around the stiffening element in order to allow the light source to leave the device. This will form a distal opening allowing light emitted from the light source to leave the device upon said collapse or dissolution or swelling.
Regarding claim 2, Ek teaches a device wherein the light source is a member of the group consisting of LED, micro laser, optical fiber receiving light from a source not comprised by the device (optical fibres [0054]).
Regarding claim 3, Ek teaches a device wherein the micro electrode comprises a metal (metal wire [0040]) or a metal alloy (alloy [0040]) or an electrically conducting polymer (conducting polymer fibre [0040]).
Regarding claim 4, Ek teaches a device wherein the micro electrode comprises a rod (main body section is cylindrical [0017]) or a layer on the optical fiber or a layer on the polymer coat facing the stiffening element.
Regarding claim 5, Ek teaches a device wherein the polymer coat (dissolution retardation coating [0038]) is of about cylindrical form (main body section is cylindrical [0017]).
Regarding claim 6, Ek teaches a device wherein the electrode is electrically insulated except for a portion extending from its distal end in a proximal direction (insulation scheme [0016]).
Regarding claim 7, Ek teaches a device wherein the electrode is electrically shielded by an electrically conducting layer on outer face of the polymer coat kept at earth potential (shielded lead [0167]).
Regarding claim 8, Ek teaches a device wherein the stiffening element (matrix [0059]) comprises or consists of a carbohydrate (carbohydrate [0059]) and/or protein material (peptides [0071]).
Regarding claim 9, Ek teaches a device comprising a portion extendable in a longitudinal (proximal-distal) direction upon dissolution, degradation or swelling of the stiffening element (extendable electrode body 702a-d [0154]).
Regarding claim 10, Ek teaches a device wherein the extendable portion comprises a portion of the polymer coat (polymer layer [0173]).
Regarding claim 11, Ek teaches a device wherein a portion of the polymer coat is bellows-shaped (electrode body may expand or contract [0044]).
Regarding claim 12, Ek teaches a device comprising a microprocessor control unit (microprocessor [0019]).
Regarding claim 13, Ek teaches a device wherein the flexible, non-electrically conducting coat (insulation scheme [0016]) is of about cylindrical form (main body section is cylindrical [0017]).
Regarding claim 14, Ek teaches that the distal end of the electrode is withdrawn from the distal opening in a proximal direction. Specifically, the coat will, eventually, form openings (including a distal opening) all around the stiffening element so as to allow the light source to leave the device. Therefore, the electrode 902c” located proximal from the distal end of the device, where the distal opening would be, is withdrawn from the distal opening in a proximal direction.
Regarding claim 15, Ek teaches that the distal end of the optical fiber is withdrawn from the distal opening in a proximal direction. Specifically, the coat will, eventually, form openings (including a distal opening) all around the stiffening element so as to allow the light source to leave the device. Therefore, the optical fiber 970 located proximal from the distal end of the device, where the distal opening would be, is withdrawn from the distal opening in a proximal direction. 
Regarding claim 16, Ek teaches a device wherein the stiffening element is of about rotationally symmetric (rotationally symmetric [0025]), in particular of about cylindrical form (circular [0025]), and comprises two or more (one or several matrix elements [0026]) cylindrical sections of different composition [0034] disposed adjacent to each other in a distal-proximal direction (matrix body 512’, 512’’).
Regarding claim 17, Ek teaches a device wherein at least one section comprises a pharmacologically active agent (drugs [0187]).
Regarding claim 18, Ek teaches a device wherein the stiffening element comprises two sections of different composition disposed adjacent to each other in a radial direction (second 
Regarding claim 19, Ek teaches a device wherein at least one section comprises a pharmacologically active agent (drugs [0187]).
Regarding claim 20, Ek teaches a device comprising a reservoir filled with a solution of a pharmacologically active agent (drug can be comprised by a body separate of the electrode matrix element [0043]).
Regarding claim 21, Ek teaches a device comprising at its rear end a means for wireless communication with an external control unit (radiative means [0020]).
Regarding claim 22, Ek teaches a device wherein the electrode, the light source and/or the flexible coat is firmly attached to the base (central unit [0156]).
Regarding claim 26, Ek teaches a device comprising a radiation sensor (detecting radiation [0157]).
Regarding claim 27, Ek teaches a device wherein the radiation sensor is sensitive to visible and/or near infrared light (light [0157]).
Regarding claim 28, Ek teaches a device wherein the radiation sensor is mounted at the base (central unit [0156]).
Regarding claim 29, Ek teaches a device wherein said distal opening is selected from axial distal opening and radial distal opening (passages [0041]).
Regarding claim 30, Ek teaches a comprising a distal axial opening and one or more distal radial openings (passages [0041]).
Regarding claim 31, Ek teaches a device wherein the radiation sensor is mounted on the base (central unit [0156]).
Regarding claim 35, Ek teaches comprising a distal wall section comprising micro through openings (passages [0041]).

Regarding claim 36, Ek teaches a device comprising a wall section comprising micro through openings (passages [0041]).
Ek is silent regarding the diameter of the micro through openings and does not specify a diameter of the majority of micro through openings being from 5 µm to 50 µm, in particular from 3 µm to 30 µm. However, Ek does teach a device wherein the suggested diameter of the electrode body is from about 10-7m to about 10-4m. In order for the diameter of micro through openings to be compatible with the diameter of the electrode body, it would be obvious for the diameter of the majority of micro through openings (passages [0041]) is from 5 µm to 50 µm, in particular from 3 µm to 30 µm. Furthermore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the wall to include a section wherein a diameter of the majority of micro through opening is from 5 µm to 50 µm, in particular from 3 µm to 30 µm. since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 32 - 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ek, as applied to claim 29 above, and further in view of US 2006/0229711A1 by Yan et al. (hereinafter “Yan”).
Regarding claims 32-33, Ek teaches a device with a distal opening, as explained in the rejection of claim 1. However, Ek does not teach the distal opening covered by a sheet of translucent polymer material, wherein the sheet of translucent material is as flexible or more flexible than the polymer coat. Yan teaches a medical device having a combination of coatings including parylene and collagen to control degradation rate ([0016], [0113], [0115]). Therefore, in order to control degradation rate, it would be obvious to modify the device taught by Ek to include a combination of coatings including parylene and collagen. Furthermore, in the modified device, the combination of coatings would provide a sheet including translucent polymer material (parylene) covering the distal opening, wherein the sheet of translucent material is as flexible or more flexible than the polymer coat.  
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ek, as applied to claim 29 above, and further in view of US 2009/0275799 A1 by Saadat et al. (hereinafter “Saadat”).
Regarding claim 34, Ek teaches a device comprising optical fibers (optical fibres [0038]). However, Ek does not teach a device comprising an inner light-reflecting wall disposed distally of 
Response to Arguments
Applicant’s arguments filed 03/12/2021 regarding the claim amendments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the Ek reference. In the current rejection of claim 1, the matrix dissolution retardation coating is interpreted as the coat of a flexible, non-conducting, water insoluble, and non-water-degradable polymer material since Ek discloses that the matrix dissolution retardation coating may be a collagen coating, which is a flexible, non-conducting, water insoluble, and non-water-degradable polymer material. Furthermore, although Ek does not explicitly teach the coat having a distal opening allowing light emitted from the light source to leave the device upon said collapse or dissolution or swelling, the collagen coat is degradable in an aqueous environment ([0075]). Therefore, the coat will eventually, in time, form openings all around the stiffening element in order to allow the light source to leave the device. This will form a distal opening allowing light emitted from the light source to leave the device upon said collapse or dissolution or swelling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794